Title: Cash Accounts, January 1773
From: Washington, George
To: 



[January 1773]



Cash


Jany  1—
To Ditto [cash] won at Cards
£  1.10. 0


11—
To Ditto won at Ditto
0.14. 0



22—
To Ditto recd for 35 lbs. of Porke
0.14. 7



To Ditto recd for half a Bushl of Meal
0. 1. 6


28—
To Ditto from Captn Selby Harney Smiths
0. 2. 0


Contra


9—
By Cash to Mrs Washington
4. 0. 0


11—
By Ditto paid Chrr Shade
2. 0. 0



By Ditto Do William Roberts
2. 0. 0


12—
By Ditto paid Mr Humpy Peake
15. 0. 0


18—
By Ditto gave Mill Davy
0. 6. 0



By 6000 Shingles @ 18/
5. 8. 0


20—
By freight of 300 Bushls of Oats from E.S.
3.15. 0


23—
By Cash paid Mr Abed. Adams
5.17. 6


28—
By Ditto paid for 8790 Shingles @ 15/
6.11.10


29—
By 123 lbs. of Soal Leather @ 1/3
7.13. 9


